Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling (see, e.g., In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976)); under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as lacking an adequate written description (see, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 45 USPQ2d 1498 (Fed. Cir. 1998))
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  , does not reasonably provide enablement for  a card  wherein the processor does not use the power from the point- of-sale terminal or the automated teller machine to execute the computer-readable instructions,  wherein the card does not use the power from the point-of- sale terminal or  or the automated teller machine to refresh the electronic ink display,  does not comprising a magnetic strip, the magnetic strip configured to draw  power from the point-of-sale terminal or the automated teller machine when the magnetic strip is in communication with the point-of-sale terminal or does comprise  a  contactless chip, the contactless chip configured to draw  power from the point-of-sale terminal or the automated teller machine, or  wherein the card is not  in communication with-the point-of-sale terminal or the automated teller machine receive one or more commands via the integrated circuit and from the point-of-sale terminal or the automated teller machine, indicating that the dynamic card verification value for the card should be updated to the new dynamic card verification value, and optionally, if the card were to receive an offer the does not comprise  computer-readable instructions, when executed by the at least one processor, cause the card 
In addition the specification [0065] teaches  “ a customer may use an online profile to set what information to show on electronic ink display 810. An online server may receive one or more settings from a user device, updating a user profile, and then generate and/or send configuration commands to the card, via a point-of-sale terminal or automated teller machine”. This is narrower in scope than the amended claim language, because the specification, while being enabling for paragraph [0065], does not reasonably provide enablement for the amended language.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  
 The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.  

Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A claim which omits matter disclosed to be essential under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as indefinite (see, e.g., In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976)); or under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as failing to claim the subject matter that the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention (see, e.g., In re Collier, 397 F.2d 1003, 158 USPQ 266 (CCPA 1968)). Such essential matter may include missing elements, steps or necessary structural cooperative 
   a card  wherein the processor uses the power from the point- of-sale terminal  or ATM   to execute the computer-readable instructions,  wherein the card  uses the power from the point-of- sale terminal  or ATM to refresh the electronic ink display,   where the card comprises a magnetic strip, the magnetic strip configured to draw  power from the point-of-sale terminal or ATM  when the magnetic strip is in communication with the point-of-sale terminal or    a  contactless chip, the contactless chip configured to draw  power from the point-of-sale terminal or ATM ,  wherein the card is   communication with-the point-of-sale terminal  receives one or more commands via the integrated circuit and from the point-of-sale terminal or ATM, indicating that the dynamic card verification value for the card should be updated to the new dynamic card verification value, and optionally, if the card were to receive an offer the card comprises  computer-readable instructions, when executed by the at least one processor, cause the card to: receive an offer for display by the card; and refresh, based on a signal received from a remote device via the point-of-sale terminal or automated teller machine the electronic ink display of the card to display information associated with the offer to a user of the card.
In addition, the limitation  memory storing computer-readable instructions that, when executed by the at least one processor, cause the card to….is ambiguous as to whether the processor is stored in the card or in the point of sale device to which  the card is connected. 
In addition,   “communicate, via the point-of-sale-terminal and to a remote computing device, the new dynamic card verification value is vague and indefinite as to “via”.  That is it is not clear from where the verification value is generated. 
 Claim Rejections - 35 USC § 102



Claim(s) 1-7,9-19 are rejected under 35 U.S.C. 102(b) as being anticipated by Caiman et al. 20130191279.
The rejection of record 12/24/2020 of record is incorporated by reference. 
 
As to claim amendments, the reference teaches of receiving power from the integrated circuit, see claim 5.  
As to generating, based _on an algorithm stored in the memory, a new dynamic card verification value, when given its broadest reasonable interpretation this reads on paragraph [0072] (make a card..)

 As to communicating , via the point-of-sale-terminal and to a remote computing device,
the new dynamic card verification value, based on the claim format, this reads on the normal card number routing of paragraph [0001](the transmission of the credit card data via the merchant processor).


  Response to Arguments
There were no arguments to the 102 and or official notice other than that to the new amende language.  The amended language when given its broadest reasonable interpretation is anticipated by the reference for the reasons above. The 101 rejection has been overcome.   The rejection of claim 8 under 103 has been withdrawn.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /RICHARD C WEISBERGER/ Primary Examiner, Art Unit 3698